Name: Commission Regulation (EEC) No 2038/88 of 8 July 1988 abolishing the Portuguese import quota on certain eggs in shell from the Community as constituted on 31 December 1985 fixed by Regulation (EEC) No 4071/87
 Type: Regulation
 Subject Matter: animal product;  international trade;  Europe
 Date Published: nan

 No L 179/28 Official Journal of the European Communities 9 . 7. 88 COMMISSION REGULATION (EEC) No 2038/88 of 8 July 1988 abolishing the Portuguese import quota on certain eggs in shell from the Community as constituted on 31 December 1985 fixed by Regulation (EEC) No 4071/87 eggs in shell of combined nomenclature subheading 0407 00 30 this percentage was not reached in either 1986 or 1987 ; whereas the quota for these eggs should therefore be abolished ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 257 thereof, Having regard to Council Regulation (EEC) No 493/86 of 25 February 1986 fixing for 1986 the initial quotas applicable to Portuguese imports from the Community as constituted on 31 December 1985 of certain egg and poultrymeat products ('), and in particular Article 2 thereof, Whereas a Portuguese import quota for 1988 for eggs in shell of combined nomenclature subheading 0407 00 30 was fixed by Commission Regulation (EEC) No 4071 /87 0 ; Whereas Article 269 (2) (d) of the Act of Accession stipulates that if imports into Portugal in two consecutive years are less than 90 % of the annual quota opened the quantitative restrictions in force are to be abolished ; whereas final import statistics show that in the case of HAS ADOPTED THIS REGULATION : Article 1 The quota fixed by Article 1 of Regulation (EEC) No 4071 /87 is abolished. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 July 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 54, 1 . 3 . 1986, p. 31 . M OJ No L 380, 31 . 12. 1987, p . 35.